Exhibit 10.1

[FORM OF] SUBSCRIPTION AGREEMENT

November 2, 2012

Dakota Plains Holdings, Inc.
294 Grove Lane East
Wayzata, MN 55391

Gentlemen:

By delivery of this Subscription Agreement, (this “Agreement”), the undersigned
(“Subscriber”) hereby subscribes for and offers to purchase from Dakota Plains
Holdings, Inc. (the “Company”) and pay the aggregate principal amount set forth
on the signature page to this Agreement (the “Principal Amount”) for

(a)one or more senior unsecured promissory notes (collectively the “Notes”)
having an initial aggregate principal amount equal to the Principal Amount, in
substantially the form attached as Exhibit A to this Subscription Agreement
(this “Agreement”); and



(b)one or more warrants to purchase an aggregate number of shares of Company
common stock, par value $0.001 per share, equal to 60% of the Principal Amount
divided by $4.00 (collectively, the “Warrants”), in substantially the form
attached as Exhibit B to this Agreement.

The aforementioned subscription for the Notes and the Warrants (collectively,
the “Securities”) is subject to the following terms and conditions:

1.        undersigned Subscriber understands and agrees that the Subscriber’s
offer to purchase the Securities cannot be cancelled, withdrawn or modified
without the written consent of the Company (which shall give such consent only
if specifically so authorized by its Board of Directors). The Company shall have
the unconditional right to accept or reject this Subscription by written notice
sent to the Subscriber’s mailing address set forth below.

2.        The Subscriber will make cash payment in an amount equal to the
Principal when and as instructed by the Company or a designated escrow agent. If
the Subscriber fails to tender cash payment for the Securities within 5 days
after payment has been called for by the Company or its designated escrow agent,
the Company shall be entitled to seek all appropriate legal and equitable
remedies for the Subscriber’s default.

3.        The Subscriber further represents, warrants, and agrees as follows:

A.        The Subscriber understands that the purchase of the Securities is a
speculative investment, and that the economic benefits which may be derived
therefrom are uncertain. In determining whether or not to make an investment in
the Company, the Subscriber has relied solely upon the written materials
provided to him or her by the Company and upon independent investigations made
by him or her and his or her representative(s).

B.        The opportunity has been made available to the Subscriber to ask
questions of and receive answers from representative(s) of the Company
concerning the terms and conditions of the offering and to obtain additional
information necessary to verify the accuracy of the written materials provided
to the Subscriber by the Company.

 

 

 

C.         The information presented and statements made by the Subscriber in
the questionnaire attached as Exhibit C to this Agreement completed and
delivered by him or her and returned to the Company with this Agreement, and any
additional information supplied by the Subscriber at the Company’s request
relating to the Subscriber’s income, net worth, investment experience, or other
matters, are complete and accurate as of this date or any future date upon which
such information will be supplied, and may be relied upon by the Company in
determining whether to accept this Subscription. The Subscriber will immediately
notify the Company if any such information becomes outdated prior to the
Company’s acceptance of the Subscriber’s subscription for the Securities.

D.         The Subscriber is acquiring the Securities for his or her own account
for investment purposes and not with a view to or for resale in connection with
any distribution thereof. The Subscriber understands that the Securities have
not been registered under the Securities Act of 1933, as amended (the “Act”), or
any state securities laws, in reliance on exemptions from registration which
depend, in part, on the Subscriber’s investment intention, and, accordingly, the
truth and accuracy of the foregoing representation will be relied upon by the
Company to establish such exemptions. The Subscriber acknowledges that neither
the Company nor its transfer agent or registrar is required to recognize any
transfer of the Securities if, in the opinion of counsel to the Company, such
transfer would result in a violation of any federal or state law regarding the
offer and sale of securities.

E.         The Subscriber is aware that there are restrictions on the
transferability of the Securities, that there is no market for the Securities,
that there is no active market for shares of Company common stock, and it cannot
be expected that such a market will develop in the near future. Accordingly, the
Subscriber may encounter substantial difficulty in liquidating an investment in
the Company in case of an emergency or for any other reason.

F.         The Subscriber’s commitment to investments that are not readily
marketable is not disproportionate to his or her net worth, and an investment in
the Securities will not cause such commitment to become excessive. The
Subscriber has adequate means of providing for his or her current needs and
contingencies and has no need for liquidity with respect to his or her
investment in the Securities, and can withstand a complete loss of such
investment in the Securities. The Subscriber has such knowledge and experience
in financial and business matters that the Subscriber is capable of evaluating
the merits and risks of an investment in the Securities.

4.         The Subscriber’s rights and obligations hereunder shall inure to the
benefit of, and be binding upon and enforceable against his or her heirs,
representatives, and successors. Notwithstanding the foregoing, neither this
offer nor any rights granted to the Subscriber herein may be transferred or
assigned by the Subscriber.

5.         All notices to the Subscriber will be deemed given when mailed by
first class mail, postage prepaid, to the address designated by the Subscriber
below.

6.         It is the intention of the Subscriber and the Company that the laws
of the State of Minnesota shall govern the validity of this Agreement, the
construction of its terms and the interpretation of the rights and duties of the
parties.

[Signature Page Follows]

 

 

2



 

IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement
effective as of the date set forth below.

 

Date:      SUBSCRIBER                             (Signature of Individual)  

 

  Printed Name:     

 

  Address:                        Telephone:       Email:    

 

  Social Security Number/EIN:     

 

            Aggregate principal amount of Notes
purchased: $                   .00               The Subscriber desires that the
Securities be held as follows (check one):       ☐ Individual Ownership ☐
Corporation       ☐ Community Property ☐ Trust       ☐ Jt. Tenant with Right of
Survivorship ☐ Limited Liability Company         (both/all parties must sign) ☐
Partnership       ☐ Tenants in Common ☐ Other (please describe): _______________
               

 

The Company hereby accepts the subscription evidenced by this Agreement:

 

Date:      DAKOTA PLAINS HOLDINGS, INC.                   By:             
Name:              Its:     



 

 

 

 



3

